Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations:
“an end cap configured for engagement with said lubricant transfer means, wherein said end cap provides increase surface area relative to the surface of said lubricant transfer means against which force can be applied substantially directly to said lubricant transfer means” in claim 13 and 
“wherein said actuator is configured to pivot around said actuator attachment point when applying a force to said actuator in a first direction; and a first actuation arm coupled to said actuator and said lubricant transfer means, wherein said first actuation arm is configured to move in a second direction that is substantially opposite said first direction when said force is applied to said lever” in claim 14. 
The closest prior arts are Thanisch (US PN 5,984,149), Habora (US PN 5,542,581), and Fitch (US PN 2,409,619). The prior arts teach a dispenser with a pumping unit that is capable of dispensing lubricant and comprises a container, a head unit, an actuator and an actuation mechanism as recited in the claims. However, none of the prior arts teach the end cap that engages the lubricant transfer means and a first actuation arm coupled to the actuator and the lubricant transfer means as recited in the claim. Therefore, the claims are novel. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. And thus, the claims are non-obvious. As a result, claims 2, 3, 5, 8, 10, 13, and 14 (renumbered as 3, 4, 5, 6, 7, 1, and 2, respectively) are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754